84849: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32013: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84849


Short Caption:MALONE (BARRY) VS. STATE C/W 84850Court:Supreme Court


Consolidated:84849*, 84850


Lower Court Case(s):Washoe Co. - Second Judicial District - CR213919Classification:Criminal Appeal - Fast Track - Direct


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantBarry Craig MaloneJohn Reese Petty
							(Washoe County Public Defender)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/13/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


06/13/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (CR213919) (SC)22-18686




06/16/2022Order/ProceduralFiled Order Redesignating Appeal. The clerk of this court shall redesignate this appeal as a fast track appeal and add the Washoe County Public Defender's Office as counsel of record for appellant in this appeal. Appellant's rough draft transcript request form due: 14 days. Fast track statement and appendix due: 50 days. (SC)22-19132




06/16/2022Notice/IncomingFiled Appellant's Notice of Appearance for John Reese Petty. (SC)22-19181




06/16/2022MotionFiled Appellant's Motion to Consolidate Appeals for Fast Track Briefing. (Docket nos. 84849 and 84850) (SC)22-19183




06/17/2022Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested: 5/12/22 and 5/17/22. Court Reporter: Sunshine Litigation. Filed in district court on: June 17, 2022. (SC)22-19198




06/20/2022Order/ProceduralFiled Order Granting Motions to Consolidate. Appellant's motions to consolidate these appeals are granted.  See NRAP 3(b)(2).  These appeals are hereby consolidated.  Appellant shall have until August 5, 2022, to file and serve a single appendix and a single fast track statement addressing all issues in these appeals. Nos 84849/84850 (SC)22-19436




06/24/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Second NOA) (CR213919). Nos. 84849/84850. (SC)22-20131




07/21/2022TranscriptFiled Notice from Court Reporter. Judith Schonlau stating that the requested transcripts were delivered.  Dates of transcripts: 5/17/22. Nos. 84849/84850 (SC)22-23041




07/26/2022TranscriptFiled Notice from Court Reporter. Julie Kernan stating that the requested transcripts were delivered.  Dates of transcripts: 5/12/22. Nos. 84849/84850 (SC)22-23492




07/28/2022Fast Track BriefFiled Fast Track Statement. Nos. 84849/84850 (SC)22-23686




07/28/2022AppendixFiled Joint Appendix. Nos. 84849/84850 (SC)22-23687




08/18/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Fast Track Response due:  August 25, 2022.  Nos. 84849/84850 (SC)22-25825




08/25/2022Fast Track BriefFiled Respondent's Fast Track Response. Nos. 84849/84850 (SC)22-26528




08/26/2022Fast Track BriefFiled Reply to Fast Track Response. Nos. 84849/84850 (SC)22-26853




08/26/2022Case Status UpdateFast Track Briefing Completed. Nos. 84849/84850 (SC)


10/11/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgments of the district court AFFIRMED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. Nos. 84849/84850 (SC)22-32013





Combined Case View